UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4360


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WALTER EMORY MORSLEY,

                Defendant – Appellant.



                            No. 10-4513


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONALD ELLIOTT CROMWELL, JR.,

                Defendant – Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Richard D. Bennett, District Judge.
(1:08-cr-00401-RDB-3; 1:08-cr-00401-RDB-1)


Submitted:   October 27, 2011             Decided:   November 17, 2011


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland; Harry D. McKnett, OFFICE OF HARRY D. MCKNETT, ESQ.,
LLC, Columbia, Maryland, for Appellants.      Rod J. Rosenstein,
United States Attorney, James G. Warwick, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               A    federal        grand    jury     returned        a    fourteen-count

superseding         indictment      charging      Donald     Elliott     Cromwell,       Jr.,

Walter      Emory     Morsley,       and    four    co-defendants         with    offenses

arising from a string of armed robberies of commercial armored

vehicles      in     the    summer    of    2008,     in    violation      of    18 U.S.C.

§§ 922(g),         924(c),    1951    (2006).         Cromwell       faced      charges    on

account of robberies on May 9, June 13, July 22, and August 6.

Morsley was involved only in the May 9 robbery.                              Cromwell and

Morsley were convicted following a jury trial and sentenced to

1272    and    396       months’    imprisonment,          respectively.         In     these

consolidated appeals, Cromwell asserts the district court erred

in     failing      to     require    the     presence       of     a    particular       law

enforcement witness at the suppression hearing.                          Morsley argues

that the district court erred in denying his Fed. R. Crim. P. 29

and    33     motions.        Both    Cromwell       and     Morsley      challenge       the

reasonableness of their sentences.                  We affirm.

               Cromwell argues that the district court’s refusal to

require       the     presence       of     Special        Agent     Vorndran      at     the

suppression hearing deprived him of his constitutional right to

confront the witness.                A district court’s evidentiary rulings

are reviewed for abuse of discretion.                         See United States v.

Basham, 561 F.3d 302, 325 (4th Cir. 2006).                         “Decisions as to the

admission or exclusion of evidence are within the province of

                                              3
the district court, and any error in such decisions is subject

to    review     under   the    harmless     error    test.”        United      States v.

Pendergraph, 388 F.3d 109, 112 (4th Cir. 2004).

               Cromwell’s argument is without merit.                    To the extent

he claims a violation of the Confrontation Clause, his claim

must    fail     because   “the    confrontation        right       pertains     only   to

adverse     witnesses       offering        testimony        at   trial.”         United

States v.      Soriano-Jarquin,        492 F.3d 495,    504     (4th Cir. 2007).

Here, the Government neither called Vorndran as a witness nor

introduced any statements by him.                  Additionally, Cromwell cannot

show his right to compulsory process was violated because “the

Sixth    Amendment       does   not    by    its    terms     grant    to   a   criminal

defendant the right to secure the attendance and testimony of

any and all witnesses:             it guarantees him ‘compulsory process

for    obtaining     witnesses        in    his    favor.’”       United     States     v.

Valenzuela-Bernal, 458 U.S. 858, 867 (1982) (quoting U.S. Const.

amend. VI).        Cromwell offered the district court no reason to

believe that Vorndran had information material to his defense,

instead merely speculating that Vorndran’s testimony would be

inconsistent with that of a witness who did testify.                         See United

States v. Rivera, 412 F.3d 562, 570 (4th Cir. 2005) (rejecting

claim     that     compulsory      process         rights    were     violated     where

defendant provided no reason to believe absent witnesses had

information material to his defense).

                                             4
            Morsley     challenges        the    sufficiency        of   the    evidence

against him.      He contends that his conviction is based on the

uncorroborated       and   contradictory         testimony     of     two     unreliable

witnesses.       Morsley        alleges    several      inconsistencies          in   the

testimony between the two witnesses.                    He argues the district

court erred in denying his motions for acquittal and for a new

trial.

            We review a district court’s decision to deny a Rule

29 motion for a judgment of acquittal de novo and the denial of

a Fed. R. Crim. P. 33 motion for a new trial for abuse of

discretion.     United States v. Smith, 451 F.3d 209, 216 (4th Cir.

2006).     A defendant challenging the sufficiency of the evidence

faces a heavy burden.           United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).            The verdict of a jury must be sustained

“if, viewing the evidence in the light most favorable to the

prosecution,      the      verdict        is      supported      by       ‘substantial

evidence.’”          Smith, 451 F.3d      at    216   (citations         omitted).

Substantial evidence is “evidence that a reasonable finder of

fact   could   accept      as    adequate       and   sufficient         to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.      (internal      quotation         marks       and     citation         omitted).

Furthermore, “[t]he jury, not the reviewing court, weighs the

credibility of the evidence and resolves any conflicts in the

evidence     presented.”         Beidler, 110 F.3d    at    1067      (internal

                                           5
quotation    marks     and        citation       omitted).             “Reversal      for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”                Id. (internal quotation marks

and citation omitted).

            Here, the jury’s verdict was supported by substantial

evidence.        Despite      some        inconsistencies,           the   witnesses’

testimony was largely in agreement.                 Each witness testified that

Morsley    participated      in    the     robbery       and   was     armed   with    a

shotgun.     Video surveillance images were consistent with the

witnesses’     accounts.          The    questions       of    credibility     Morsley

raises were resolved by the jury.                   See id.      Because Morsley’s

motion for a new trial was similarly based on the sufficiency of

the evidence, we conclude that the district court did not abuse

its discretion in denying the motion.                    See Smith, 451 F.3d at

216-17 (“Under the applicable legal principles, a trial court

should exercise its discretion to award a new trial sparingly,

and a jury verdict is not to be overturned except in the rare

circumstance    when   the    evidence          weighs    heavily      against     it.”)

(internal quotation marks omitted).

            Turning    to    the        sentences    imposed      by    the    district

court, we review those sentences for reasonableness, applying an

abuse of discretion standard.               Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Diosdado-Star, 630 F.3d 359, 363

(4th Cir.), cert. denied, 131 S. Ct. 2946 (2011).                          Our review

                                            6
requires consideration of both the procedural and substantive

reasonableness of a sentence.         Gall, 552 U.S. at 51.

             In determining procedural reasonableness, we consider

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                     Id.    Once we

determine that there was no procedural error, we next assess the

substantive     reasonableness       of       the    sentence.        Our    inquiry

requires us to review “whether the District Judge abused his

discretion in determining that the § 3553(a) factors supported

[the sentence] and justified a substantial deviation from the

Guidelines    range.”    Id.    at   56.       The    court    must   take    “‘into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.’”                     United States v.

Morace, 594 F.3d 340, 346 (4th Cir.) (quoting Gall, 552 U.S. at

51), cert. denied, 131 S. Ct. 307 (2010).                      We afford within-

Guidelines    sentences    a    presumption          of   reasonableness.        See

United    States    v.    Mendoza-Mendoza,            597 F.3d 212,    216-17

(4th Cir. 2010).

             Cromwell contends that the district court did not give

adequate consideration to the sentencing factors enumerated in

§ 3553.   We disagree.         The district court considered Cromwell’s

criminal history, Cromwell’s role in the robberies, and the need

                                          7
to impose a sentence sufficient but no greater than necessary to

meet the goals of § 3553(a)(2).                 The district court recognized

that, given Cromwell’s age, his sentence would effectively be

life imprisonment.        Nevertheless, the district court stated that

the sentence was necessary to deter and rehabilitate Cromwell

and to protect the public.           The district court was not required

to   “robotically       tick   through      § 3553(a)’s        every       subsection,”

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006), and

we conclude that the district court adequately explained its

basis for the sentence imposed.                  We thus find no procedural

error in the imposition of Cromwell’s sentence.

           Nor     is    Cromwell’s        sentence       substantively         infirm.

Cromwell asserts that “in light of his age, health, family ties

and lack of injury to any victim in this case, the district

court   should    have     imposed     a    sentence      which       is    reasonable,

necessarily far lower than Appellant received.”                            We conclude,

however, that Cromwell has failed to overcome the presumption of

reasonableness        this     court       affords        to      within-Guidelines

sentences.       Cromwell’s     lengthy        sentence   was     a   result    of    his

repeated     decision     to   commit      armed    robberies         and    Congress’s

decision that an offender who carries a firearm during a crime

of   violence    is     subject   to       mandatory      consecutive         terms   of

imprisonment.     See 18 U.S.C. § 924(c)(1).



                                           8
            Morsley argues that the district court did not give

adequate consideration to the § 3553 sentencing factors.                                He

notes that he took part only in the May 9 robbery, that no one

was   injured    in     that    robbery,     and       that   he   neither    used     nor

brandished a weapon. He states that he is fifty-two years old

and his 396-month sentence is the equivalent of a life sentence.

            Here,       the    district    court       considered    the    nature     and

circumstances of the offense, Morsley’s criminal history, and

the need to avoid unwarranted sentencing disparities.                         The court

stated   that    Morsley        was   “not       as    culpable”    as   Cromwell      and

recognized that, given Morsley’s age, a sentence at the bottom

of the Guidelines range could amount to a life sentence.                               The

district court nevertheless concluded that “the Guidelines are

not far off in this case,” and imposed a sentence of 396 months’

imprisonment, within             Morsley’s 360 months to life Guidelines

range.     The court stated the sentence was necessary to achieve

the   purposes     of    sentencing       and     to    protect    the   public.        We

conclude    that      the     district     court       adequately     discharged       its

responsibility to explain the sentence imposed with sufficient

detail to allow meaningful appellate review.                       See Rita v. United

States, 551 U.S. 338, 359 (2007).                      Morsley’s sentence is also

substantively       reasonable,       as     the       district     court    imposed     a

within-Guidelines sentence based on a careful consideration of

the sentencing factors.

                                             9
          Accordingly,   we    affirm   Morsley   and   Cromwell’s

convictions and sentences.    We deny Cromwell’s motion for leave

to file a pro se supplemental brief.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  10